    Case 1:16-cr-00224-MHC-CMS Document 142 Filed 10/11/18 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



UNITED STATES OF AMERICA

V                                                 CRIMINAL INDICTMENT NO.

BENY MESIKA,                                      1:16-CR-00224-MHC-CMS-3

      Defendant

            CONSENT MOTION TO CONTINUE TRIAL CALENDAR

      COMES NOW the Defendant above-named, by and through undersigned

counsel, and moves the Court to enter an order continuing the Trial in the

above-captioned matter. In support thereof, Defendant shows as follows:

      1. On May 11, 2018, the Court issued an Order setting the trial in this

case to commence on November 5, 2018, at 9:30 a.m. A pretrial conference was

also set on October 30, 2018, at 10:00 a.m.

      2. Undersigned is lead counsel for the Defendant in State of Georgia v.

Keenan Robinson, Indictment No. 15-B-02982-6, which was specially set for

trial commencing on November 5, 2018, before Judge Batchelor in the Superior

Court of Gwinnett County. (see attached) The Defendant is charged with, inter

alia, Murder and the trial is anticipated to last one week.

      3. The Defendant brings this motion asking the Court to enter an Order

continuing his case from the November 5, 2018, trial calendar.

      4. Undersigned counsel is authorized to state that Cassandra
    Case 1:16-cr-00224-MHC-CMS Document 142 Filed 10/11/18 Page 2 of 4



Schansman, Assistant United States Attorney and Kimberly Cornwell, counsel

for co-defendant Elizabeth Kutcher, consent to the continuance of the trial.

      WHEREFORE, the Defendant, based upon the within and foregoing,

moves this Court to enter an Order continuing this case from the November 5,

2018, trial calendar and to exclude the appropriate amount of time pursuant to

the provisions of the Speedy Trial Act.

      This 11th day of October, 2018.

                                     Respectfully submitted,



                                     /s/ Bruce S. Harvey
                                     LAW OFFICE OF BRUCE S. HARVEY
                                     ATTORNEYS FOR DEFENDANT
                                     Bruce S. Harvey, #335175

146 Nassau Street, NW
Atlanta, Georgia 30303
bruce@bharveylawfirm.com
    Case 1:16-cr-00224-MHC-CMS Document 142 Filed 10/11/18 Page 3 of 4



                          CERTIFICATE OF SERVICE

      This is to certify that I have this day served a copy of the within and

foregoing Consent Motion to Continue Trial Calendar using the Court’s

CM/ECF system which will deliver a copy to all registered to receive service via

CM/ECF, addressed as follows:

                         Cassandra Schansman, AUSA
                         United States Attorney’s Office
                         75 Ted Turner Dr., SW
                         Atlanta, Georgia 30303

      This 11th day of October, 2018.


                                      /s/ Bruce S. Harvey
                                      LAW OFFICE OF BRUCE S. HARVEY
                                      ATTORNEYS FOR DEFENDANT
                                      Bruce S. Harvey, #335175



146 Nassau Street, NW
Atlanta, Georgia 30303
bruce@bharveylawfirm.com
Case 1:16-cr-00224-MHC-CMS Document 142 Filed 10/11/18 Page 4 of 4
